Steinle, J.
The trustees declined to appropriate and pay any of the principal from the trust estate for support and maintenance of the widow for the reason that it appeared to them that her income from all sources, from the date of the death of her husband until her death, was sufficient to meet *645all of her expenses. They contend that it was not the testator’s intention that the sufficiency of the income for the beneficiary’s proper support and maintenance should be tested by situation of fact existing during a limited period of time as against the over-all period from his death to that of the beneficiary.
The trial court found that “it was the intent of Charles Hafemann, as expressed in his will, that the necessary expenses for proper support and maintenance for a reasonable period must be considered in relation to the income from the trust payable to Catherine R. Hafemann for a similar period, and any excess of expense paid from the principal of the trust estate.”
Considering the terms of the will and the circumstances in which the widow found herself we cannot say that the court came to an erroneous conclusion.
No figures are available showing her expense up until November 1, 1950. No request was made for payment of principal prior to July 1, 1951. It is clear that for some of the period previous to July 1, 1951, she not only used income from the trust to pay her support and maintenance but that she also used funds from other sources for such purpose.
The medical and hospital expenses incurred during the past several months of the widow’s life were within the purview of the support-and-maintenance provision of the will.
The trial court found an abuse of discretion by the trustees in that they failed to provide for the proper support and maintenance of the widow between July 1 and October 5, 1951, because their judgment was “clouded” by concern for residuary beneficiaries. We are unable to find any credible evidence to sustain such finding. On the other hand, the trustees during that period knew of the emergency situation which had arisen and of the extraordinary expense involved for the support of the beneficiary. The trustees were not justified by the facts known to them to have based their *646judgment and determination on the entire expense and income from the date of the death of the testator until the emergency arose. Information regarding the expense of the widow over a considerable portion of that period was unavailable.
The trial court also found that the trustees failed to exercise a reasonable judgment in the matter. We conclude that in the situation as it was presented and known to them, these trustees acted beyond the bounds of a reasonable judgment when they considered only the entire period from date of testator’s death to date of beneficiary’s death as the period of calculation of expense and income, and that their action in such respect amounted to an abuse by them of their discretion. When trustees act outside the bounds of a reasonable judgment, the court may interfere. In re Estate of Filzen (1948), 252 Wis. 322, 31 N. W. (2d) 520; Will of Razall (1943), 243 Wis. 152, 9 N. W. (2d) 639; Restatement, 1 Trusts, p. 479, sec. 187.
Since the trustees had failed to exercise a reasonable judgment in providing for the support and maintenance of the beneficiary, it was the duty of the trial court under its equity power to direct the trustees to exercise their discretion as the court thought it should be employed. 3 Bogert, Trusts and Trustees (pt. 1), p. 483, sec. 560.
An examination of the decision of the trial court reveals a very careful consideration by him of all the facts herein and especially a concern to prevent frustration of the husband’s intent in his will in assuring support and maintenance for his wife. The court concluded that the trustees, acting within the limits of a reasonable discretion under the circumstances here, were bound to have considered that period of time from July 1, 1951, to October 5, 1951, as the duration in which expenses of the wife and payment for same out of principal should have been taken into account by them. We cannot say that under the circumstances here the trial court’s *647judgment in that regard was wrong or that the court’s requirement that the trustees adopt that standard or basis in its computation was error.
Respondent maintains that by the terms of the will it was the intention of the testator to have included the wife’s funeral expense as support-and-maintenance allowance. The trial court found to the contrary and also determined that the widow’s estate was sufficient to bear such expense. Such findings were justified by the evidence. The trustees were not responsible for the payment of the funeral costs.
In answer to the petition of the administratrix with the will annexed of the estate of Catherine R. Hafemann, the trustees interposed an answer wherein they alleged that they had overpaid $1,748.64 from the principal of the trust and for which they had filed claim against the estate of Catherine R. Hafemann. The trial judge in his computation of the amount of the judgment herein had credited the trustees with the payment of said sum of $1,748.64.
By the Court. — Judgment affirmed.